Citation Nr: 1035462	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for status/post left temporal 
glioma surgery, to include a tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs Regional Office in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a hearing conducted at the RO in June 2008.  A 
transcript of the hearing is of record.

The Board notes that this case was remanded for further review in 
October 2008  
It was also submitted for a VHA opinion in April 2010 and is now 
ready for disposition.  


FINDING OF FACT

Status/post left temporal glioma surgery, to include a tumor, was 
not manifest in service and is not otherwise attributable to 
service.  


CONCLUSION OF LAW

Status/post left temporal glioma surgery, to include a tumor, was 
not incurred in or aggravated during service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, such as tumors, 
malignant, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The appellant has appealed the denial of service connection for 
status/post left temporal glioma surgery, to include a tumor.  
After review of the record, the Board finds that the weight of 
evidence does not support the claim.  

Historically, the Veteran filed a claim for a brain tumor in 
October 2001, asserting that it was caused by chemical exposure 
in service.  That claim was denied in March 2002.  He filed a 
subsequent claim asserting that his brain tumor was due to an in-
service head injury.  The RO again denied the claim in December 
2004 on the basis that new and material evidence had not been 
submitted.  In October 2008, the Board reopened the claim and 
remand for further development, which has been accomplished.  The 
Veteran also submitted additional evidence while the claim was on 
appeal.

In this case, the Board is presented with positive and negative 
evidence.  The positive evidence includes service treatment 
records which show that in November 1980 the Veteran was seen for 
complaints of headaches, ringing in his ears, dizziness, and 
blurred vision after a simulator grenade exploded near him.  

In March 1981, he again sought treatment for severe headaches 
(concentrating around his eyes and forehead and radiating to the 
back of his head), ringing in both ears, loss of hearing, 
dizziness, and blurred vision after a simulator purportedly blew 
up "in [his] face."  He complained of "passing out with 
dizziness" in June 1981.  This evidence supports his contention 
that he experienced in-service symptoms related to a simulator 
grenade explosion.

Some 30 years later, in March 2001, astrocytoma (grade II/IV) of 
the left-resection of the temporal lobe of the brain was 
diagnosed.  In October 2001, he filed a claim for a brain tumor, 
asserting that his disability began in January 2001 and he had 
been treated since March 2001.  In the February 2002 VA 
examination, it was revealed that the Veteran had craniotomy 
surgery in March 2001 which showed a benign tumor and benign 
glioma but there was no opinion regarding etiology.

Parenthetically, in his most recent statement, the Veteran's 
private physician took issue with VA's finding that the Veteran 
had a benign tumor.  When the Veteran was first diagnosed in 
2001, however, the tumor was described as a low-grade astrocytoma 
with the "possibility of malignant degeneration."  The Board 
reads this to mean that the initial tumor was benign.  In 2004, 
he had a recurrence of the tumor, which was characterized as a 
higher grade and he was treated with radiation and chemotherapy.  
The Board interprets this as the subsequent tumor was malignant.

The private physician also took issue with the misspelling of 
"glioma" as "glicoma" and questioned whether there was some 
misunderstanding and confusion on VA's part with the word 
"glaucoma."  A review of the file clearly shows no such 
confusion.  The records, including the Board's past review of the 
claim and the VHA opinion, reflects an unequivocal discussion of 
tumors and absolutely no discussion of anything remotely related 
to vision or glaucoma.  Therefore, the Board finds the private 
physician's concern unfounded.

Turning again to the evidence of record, in July 2005, the 
Veteran's wife submitted articles in support of the claim and 
asserted that his brain tumor was related to chemical exposure.  
She argued that the information she found supported the claim 
that brain cancer was associated with his time in service.  She 
noted that even though he was not in the Gulf War he was 
stationed in Korea where Sarin was manufactured and that he could 
have been exposed while serving in the states and being around 
some of the weapons.  

In February 2006, the Veteran stated that he believed that he was 
exposed to something during his time in service either during 
basic with tear gas or during his time in Korea with vinyl 
chloride.  In support of the vinyl chloride theory, he submitted 
an Internet article from the oncologychannel asserting that vinyl 
chloride was the only known chemical or environmental agent that 
leads to the development of brain tumors.  However, there is no 
medical evidence supporting a causal relationship between his 
alleged in-service exposure to vinyl chloride (it is not clear 
the nature of his claimed in-service exposure) and a subsequent 
brain tumor.

In March 2008, for the first time, the Veteran submitted evidence 
that there was a relationship between his in-service "head 
trauma" and a brain tumor.  Specifically, he attached a February 
2008 letter from his private physician (a neurologist) who 
concluded that "[a]lthough the exact cause of . . . [the 
veteran's] brain tumor is not known, there may be a possible 
relationship to [the] head trauma suffered while serving for the 
military."  

The physician discussed the in-service episode in which a grenade 
detonated near the Veteran's head and concluded that this 
occurrence "may have played a part in [the] development of his 
brain tumor."  In support of this opinion, the physician 
referenced various medical studies which "implicate head trauma 
as a potential risk factor for brain tumors."  In addition, the 
physician noted that he had treated other patients who had no 
other pertinent medical history "except for head trauma [as a] 
caus[e of] . . . their brain tumor[s]."

In a subsequent February 2010 statement, the private physician noted 
that the Veteran had been under his care for a malignant neoplasm of 
the brain.  Responding to the Board's "recent decision dated 
12/31/09," which was rather a supplemental statement of the case, 
not a decision of the Board, the physician related that while it may 
true that such tumors were not usually related to head trauma or 
secondary to injuries sustained from explosions, the possibility of a 
direct connection to head trauma and development of a malignant brain 
tumor still existed.  

The Veteran has related that his first tumor was a slow growing tumor 
that could have been caused by something that was he exposed to while 
in service.  Furthermore, he has  submitted information on post 
traumatic glioma to include articles which discuss the relationship 
between previous head trauma and the development of glioma.  The 
Board has considered such evidence in conjunction with the record.  

On the other hand, the record includes evidence that weighs 
against the Veteran's claim.  In this regard, the October 1985 
separation examination reflected the presence of a well-healed 
scar on his mid-forehead; however, the remainder of the 
evaluation was negative for any findings or residuals of the 
November 1980 and March 1981 trauma.  Further, at the discharge 
examination, he denied ever having experienced frequent or severe 
headaches, and dizziness or fainting spells.  This weighs against 
a finding of chronic residuals shown in service.

The Veteran was afforded a VA compensation and pension examination in 
September 2009.  During this examination, astrocytoma of the left 
temporal lobe status post craniotomy and resection was diagnosed.  
Migraine headaches, mild short term memory loss and seizures were 
also diagnosed.  The VA examiner noted that the etiology of the 
Veteran's astrocytoma or brain tumor was unclear.  He opined those 
astrocytoma and brain tumors are not usually related to head trauma 
or secondary to injuries sustained from explosions.  

Because of the conflicting medical opinions in the record and the 
equivocal statements by the private physician regarding etiology, in 
April 2010, the Board sought the opinion of a specialist.  

In the resulting VHA opinion, Dr. M related that he reviewed the 
claims file to address the issue of the likelihood that the 
Veteran's brain tumor was caused by the in-service incident.  The 
examiner noted a Medline literature search was conducted to 
combine "astrocytoma" and "head trauma."  He stated that of 
note at least three separate case reports suggest a post 
traumatic neoplasm.  

The case was subsequently referred to the chief of neurology.  
The head of neurology stated that "I am not aware of any 
established connection of traumatic injury and the development of 
primary brain tumors."  Based on review of medical literature 
and the opinion of the neurologist, Dr. M opined that it is less 
likely that the Veteran's status post left temporal glioma 
surgery (including tumor) was related to or caused by service (to 
include the November 1980 report that a simulator grenade 
exploded near him and the March 1981 report of a simulator that 
purportedly blew up in his face).  

In weighing the positive and negative evidence of record, the 
Board finds that the weight of the evidence is against the claim.  
In this regard, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record");  38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case");  38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).   

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The Veteran and his wife assert that his glioma, to include a 
tumor, is caused by service to include exposure to chemical 
agents.  However, the Board finds that the etiology of the tumor 
is far too complex a medical question to lend itself to the 
opinion of a layperson.  

The Board recognizes that he and his wife are competent to report 
the onset of symptoms and the circumstances surrounding such; 
however, we find that they are not competent to state whether his 
glioma surgery, to include a tumor, is related to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

Furthermore, the Board recognizes that the Veteran and his wife 
have submitted numerous articles on his behalf to include 
articles on post traumatic glioma.  However, the articles are not 
sufficiently conclusive to satisfy the nexus element of the 
claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Here, crucially, the evidence which has been submitted 
by the Veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding this particular 
case.

	The Board notes that the claims file contains differing medical 
opinions as to whether the Veteran's tumor is related to active 
service.  However, the weight of the competent evidence of record 
is against the claim.  To that end, the Board places significant 
probative value on the VHA opinion of record undertaken 
specifically to address the issue on appeal.  
	
	Dr. M opined that it was less likely that the Veteran's status 
post left temporal glioma surgery (including tumor) was related 
to or caused by service (to include the November 1980 report that 
a simulator grenade exploded near him and the March 1981 report 
of a simulator that purportedly blew up in his face).  
	
	The Board finds that the opinion is adequate.  Specifically, the 
examiner reviewed the claims file and rendered an opinion based 
review of medical literature and an opinion of a neurologist.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  
	
It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert, 5 Vet. App. 
at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board has considered the opinions of the private physician 
which include his February 2008 opinion that "[a]lthough the 
exact cause of . . . [the veteran's] brain tumor is not known, 
there may be a possible relationship to [the] head trauma 
suffered while serving for the military."  The Board has also 
considered his February 2010 statement that the "possibility" 
of a direct connection to head trauma and development of a 
malignant brain tumor still existed.  

However, the Board finds that his opinions are speculative and 
insufficient to establish a medical nexus.  See Obert, 5 Vet. 
App. at 30 (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did little 
more than suggest the possibility that the veteran's illness 
might have been caused by his wartime radiation exposure).  

The phrases "may be possible" and "still exists" constitutes 
mere speculation as to the etiology of the Veteran's tumor.  
Unfortunately, the law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  As such, 
we have afforded greater probative value to the VHA opinion.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim to reopen and of his and VA's respective 
duties for obtaining evidence.  

Once the Veteran's claim was reopened, a follow up letter was 
sent to him in November 2008, which informed him of the evidence 
and information needed to substantiate his claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  It also included notice as to how VA assigns an 
effective date and a disability rating in the event that service 
connection is established.  

Moreover, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge (not a hearing officer) in June 
2008 and, at the start of the hearing, the issues on appeal were 
clarified.  At the end of the hearing, the Veteran and his 
representative were asked if they had additional comments or 
questions.  A negative response was rendered.  To the extent that 
the Veterans Claims Court believes that Board hearings are 
governed by 38 C.F.R. § 3.103, this action supplements VA's 
compliance with the VCAA.  No further development is required 
regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In connection with the current appeal, appropriate examinations 
have been conducted and available service records have been 
obtained.  The Board finds that the VA examinations were 
adequate.  The examiners reviewed the history, established 
clinical findings and presented reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required.


ORDER

Service connection for status/post left temporal glioma surgery, 
to include a tumor is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


